Citation Nr: 0311640	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.	Entitlement to service connection for duodenal ulcer.

2.	Entitlement to service connection for gastrointenstinal 
disorder (other than duodenal ulcer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1964 to October 
1967.

The case is before the Board of Veterans' Appeals on appeal 
from a February 1998 rating decision by a Regional Office 
(RO) of the Department of Veteran's Affairs (VA).  Although 
the veteran requested a personal hearing, he failed to report 
for a hearing scheduled in September 1999.  The case as to 
the current issues was previously before the Board.  It was 
remanded in December 2000, and in January 2003 the Board 
undertook additional development of the evidence.

The Board notes that in correspondence dated October 2002, 
the veteran lists a number of traumatic events alleged to 
have occurred while he was in Vietnam, including an alleged 
personal assault in November 1966.  This would appear to be a 
request to re-open his post-traumatic stress disorder claim 
based on the submission of new and material evidence.  
Therefore, this matter is hereby referred to the RO for 
appropriate action.

REMAND

As noted in the introduction, in January 2003 the Board 
directed additional development of the evidence pursuant to 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).

The Board's January 2003 development memorandum requested 
that the veteran be scheduled for a VA examination.  The 
veteran was examined in April 2003 and the record now 
includes the report from this examination.  This medical 
evidence has not received initial consideration from the RO.  
In light of the recent judicial decision which mandates that 
the Board return cases to the RO for review of newly 
developed evidence, the case must be returned to the RO for 
further action prior to appellate review by the Board. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice and 
assistance requirements set forth in 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also take any 
necessary action to ensure that the 
appellant has been advised of the 
evidence necessary to substantiate the 
claim, as well as what evidence the 
appellant is to provide and what 
evidence VA will attempt to obtain.  
See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The RO should review the claims 
file (to include all evidence obtained 
since the September 2002 supplemental 
statement of the case) and determine 
whether entitlement to service 
connection is warranted for both 
issues.  Unless the full benefit 
sought is granted as to both issues, 
the veteran and his representative 
should then be furnished an 
appropriate supplemental statement of 
the case and be given an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




